Citation Nr: 9907476	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  98-05 5488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of cyst 
removal from the left arm, right armpit, upper right lip, 
left cheek, left chest/shoulder, and behind the ears.

2.  Entitlement to service connection for residuals of blood 
poisoning in the right arm.

3.  Entitlement to the assignment of a higher disability 
evaluation for tinnitus, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel





INTRODUCTION

The veteran had active service from March 1976 to September 
1981, and from February 1982 to August 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The June 1997 rating decision granted service connection for 
bilateral sensorineural hearing loss, bilateral vericose 
veins, residual scar of the left waist, and mechanical low 
back pain.  The veteran's mechanical back pain was assigned a 
10 percent disability evaluation; the other disabilities were 
assigned noncompensable evaluations.  This action constituted 
a full grant of the benefits sought as to those issues 
(service connection).  No appeal was initiated and completed 
from the June 1997 rating decision assigning the 10 percent 
and noncompensable ratings, and the issues of entitlement to 
increased ratings for theses disabilities are therefore not 
in appellate status.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997); Holland v. Gober, 10 Vet. App. 433 (1997).

A rating decision in June 1997 denied service connection for 
pyorrhea and pes planus.  While a statement of the case was 
issued in October 1997, the file does not contain a 
substantive appeal from the veteran on these issues.  
Therefore, service connection for pyorrhea and pes planus are 
not before the Board.  That is, since the  veteran did not 
submit any subsequent correspondence that could be construed 
as a timely substantive appeal on these issues, the Board 
does not have jurisdiction to act on them.  See 38 C.F.R. 
§§ 20.200, 20.302(c) (1998); Roy v. Brown, 5 Vet. App. 554, 
556 (1993).  Accordingly, the Board's jurisdiction is limited 
to the issues as styled on the title page of this decision.  

By rating decision in June 1998, the disability evaluation 
for the veteran's service-connected tinnitus was increased to 
10 percent effective November 14, 1996.  Since there has been 
no clearly expressed intent to limit the appeal on this issue 
to entitlement to a specified disability rating, the RO and 
the Board are required to consider entitlement to all 
available ratings for that condition.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  Accordingly, the increased rating for 
the veteran's tinnitus remains in appellate status.

The veteran requested a hearing before a local hearing 
officer in his March 1998 substantive appeal.  In a letter 
dated April 26, 1998, the RO informed the veteran that his 
hearing would be held on June 2, 1998, at the Louisville RO.  
However, a note in the file indicates that the veteran did 
not appear for his scheduled hearing.

In reviewing the service and post-service medical records on 
file, the Board finds that there is medical evidence of 
surgical removal of a cyst from the right lower back region 
while on active duty and post-service clinical confirmation 
of a scar in the same anatomical region.  The Board finds 
that the issue of service connection for a scar of the right 
lower back area is raised by the record.  The Board is 
obligated to seek out all issues that are reasonably raised 
from a liberal reading of documents or testimony of record 
and to identify all potential theories of entitlement to a 
benefit under the law and regulations.  See EF v. Derwinski, 
1 Vet. App. 324, 326 (1991); see also Myers v. Derwinski, 1 
Vet. App. 127, 129 (1991).  Accordingly, the issue of service 
connection for a scar of the right lower back area is 
referred to the RO for appropriate action.   


FINDINGS OF FACT

1.  There is no competent evidence demonstrating that the 
veteran currently suffers from residuals of cyst removal from 
the left arm, right armpit, upper right lip, left cheek, left 
chest/shoulder, and behind the ears.

2.  There is no competent evidence demonstrating that the 
veteran currently suffers from residuals of blood poisoning 
in the right arm.

3.  The veteran's tinnitus is manifested by complaints of 
daily ringing in the ears.
CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for residuals of cyst 
removal from the left arm, right armpit, upper right lip, 
left cheek, left chest/shoulder, and behind the ears.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for residuals of blood 
poisoning in the right arm.  38 U.S.C.A. § 5107 (West 1991).

3.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.87a, Diagnostic Code 6260 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303 (1998).  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (1998).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

However, the Board must first determine whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107(a).  A well grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  While the claim need not be conclusive, it must 
be accompanied by supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

A claim may be well grounded based on application of the rule 
for chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  If the chronicity provision does not apply, a claim 
may still be well grounded "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

A.  Residuals Of Cyst Removal

Service medical records indicate that in January 1983 a cyst 
was detected under the veteran's left armpit.  The lump was 
later surgically removed.  In August 1983 the veteran was 
seen for a nodule of the left upper chest; the diagnosis was 
a small, sebaceous cyst.  Another record dated in August 1983 
indicates that the veteran was treated with Cantharone for 
removal of a wart from his right arm.  In December 1983 the 
veteran was treated for a boil behind his right ear.  In May 
1984, a cyst was found under his right armpit.  The cyst was 
incised and drained.  In November 1984, an abscessed 
sebaceous cyst behind the right ear lobe was incised and 
drained.  In August 1993, a cyst behind the left ear was 
noted.  On November 1993, the veteran had an infected 
sebaceous cyst of the left cheek.

At the November 1996 VA examination, the following four items 
were identified on the skin portion of the examination: a 9 
centimeter scar in the right lower quadrant of the back; a 6 
centimeter V-shaped cut on his right upper arm; a 2.5 
centimeter left lateral scar at his waistline where a cyst 
was removed; and a 3 centimeter scar on his chin which 
resulted from a fall.  The diagnosis was history of cysts 
removed in 1978, 1980, 1993, and 1994 which involved, in 
order, axillary, postarticular areas bilaterally, the left 
hip, and the upper lip.

The Board notes that the June 1997 rating decision granted 
the veteran service connection for a residual scarring of the 
waist.

There is no evidence that the veteran currently suffers from 
the residuals of the cysts at issue that were removed in 
service.  Although the November 1996 VA examination did 
indicate the presence of scars, the areas identified (other 
than the scar at the waist, which is already service-
connected, and the right lower back region, which is not at 
issue but is being referred to the RO for adjudication) do 
not correspond to the anatomical locations shown by the 
veteran's service medical records.  There is evidence of a V-
shaped scar on the right arm but there is no indication that 
this is from the nonsurgical removal of a wart while on 
active duty.  The physician who examined the veteran in 
November 1996 did not attribute the right arm scar to any 
incident of active duty.  

As for the veteran's contention that he currently suffers 
from the residuals of cyst removal, the rendering of a 
diagnosis involves a medical question that the veteran is not 
qualified to answer.  "Where the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is required to fulfill the well-
grounded claim requirement of section 5107(a); where the 
determinative issue does not require medical expertise, lay 
testimony may suffice by itself."  Godfrey v. Brown, 7 Vet. 
App.  398, 405 (1995).  Accordingly, as the veteran has not 
submitted competent medical evidence that the currently 
suffers from residuals of cyst removal, or of any skin-
related disorder, the veteran 's claim is not well grounded 
and will be denied on that basis.

By this decision, the Board is informing the veteran that 
competent medical evidence of a current disability and 
causation is required to render his claim well grounded.  See 
38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

B.  Residuals Of Blood Poisoning In The Right Arm

At his November 1996 VA examination, the veteran essentially 
asserted that he developed blood poisoning in his right arm 
as a result of a puncture wound from a hand grenade during 
service.  The diagnosis was history of blood poisoning.

In his October 1997 notice of disagreement, the veteran 
stated that he was hospitalized for three days between 1987 
and 1991 because of a hand grenade puncture to his right arm.

The veteran's service medical records do not reflect 
treatment or a diagnosis related to blood poisoning.  There 
is no post-service medical evidence of any disability that 
has been attributed to the claimed inservice blood poisoning. 

The Board has reviewed the veteran's statements received in 
support of his claim, as well as the medical evidence of 
record.  However, as the record stands, there is no competent 
medical evidence demonstrating that the veteran currently 
suffers from the residuals of blood poisoning.  While the 
November 1996 VA examiner did indicate a history of blood 
poisoning in 1988, the Board notes that the self-reported 
history of a veteran is no better than the facts alleged by 
the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Further, there is no evidence that the veteran suffered from 
blood poisoning during his military service.  Stated 
differently, the veteran has not submitted evidence that 
satisfies any of the three requirements for a well grounded 
claim as mandated under Epps.

In short, while the Board notes the veteran's contention that 
the claimed residuals of blood poisoning in his right arm are 
related to an injury incurred during service, his statement 
does not satisfy the medical diagnosis or nexus requirement 
and can not therefore render his claim well-grounded.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  By this 
decision, the Board is informing the veteran that competent 
medical evidence of a current disability and causation is 
required to render his claim well grounded.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69 
(1995).

II.  Increased Rating For Tinnitus

The veteran asserts that his tinnitus is more severely 
disabling than currently evaluated.  The veteran is appealing 
the assignment of a disability evaluation following an award 
of service connection and, as such, the claim for the 
increased evaluation is well grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Service medical records show that in November 1994 the 
veteran reported that he had ringing in his ears.  At a 
November 1996 VA examination, the veteran indicated that he 
had intermittent tinnitus occurring two to three times a 
month, each episode approximately 30 seconds in duration.
.
In his October 1997 notice of disagreement the veteran 
indicated that his ears had ringing every day since his 
November 1996 VA examination.

The RO has assigned a 10 percent evaluation for tinnitus 
under 38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).  This 
evaluation contemplates tinnitus which is persistent as a 
symptom of head injury, concussion, or acoustic trauma.  
Diagnostic Code 6260 does not provide for an evaluation 
higher than the currently assigned 10 percent.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's tinnitus has resulted in 
frequent hospitalizations or caused marked interference in 
his employment.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).














ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for residuals of cyst removal from the 
left arm, right armpit, upper right lip, left cheek, left 
chest/shoulder, and behind the ears, is denied.

Evidence of a well grounded claim not having been submitted, 
service connection for residuals of blood poisoning in the 
right arm is denied.

Entitlement to a disability evaluation in excess of 10 
percent for tinnitus is denied.




		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

